      Case: 1:17-cv-04983 Document #: 101 Filed: 05/10/19 Page 1 of 3 PageID #:1373



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 MICHAEL V. MCMAKEN, on behalf of
 the Chemonics International, Inc.
 Employee Stock Ownership Plan, and on
 behalf of a class of all other persons
 similarly situated,
                                                      Case No. 1:17-cv-04983-ARW-MDW
                        Plaintiff,

 v.

 GREATBANC TRUST COMPANY,

                        Defendant.


                  PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                      ON THE FIFTH AFFIRMATIVE DEFENSE

         Plaintiff Michael V. McMaken (“Plaintiff” or “McMaken”), pursuant to Fed. R. Civ. P.

56, hereby moves for Summary Judgment in the above captioned matter on the Fifth Affirmative

Defense asserted in Defendant GreatBanc Trust Company’s Answer to Plaintiff’s First Amended

Complaint and Affirmative Defenses (the “Answer”) (Dkt. 97). There are no genuine disputes of

material fact on this defense. For the reasons stated in Plaintiff’s Memorandum of Law in

Support of Motion for Summary Judgment on the Fifth Affirmative Defense, and those that may

be raised in the reply and any hearing on this matter, Plaintiff respectfully requests that this

Court grant him judgment as a matter of law on the affirmative defense of Waiver and Release,

and grant him all further relief this Court deems proper.

Dated: May 10, 2019                       Respectfully submitted,

                                         /s/ Patrick O. Muench__
                                         Patrick O. Muench (IL #6290298)
                                         Gregory Y. Porter (pro hac vice)
                                         Ryan T. Jenny

                                                  1
Case: 1:17-cv-04983 Document #: 101 Filed: 05/10/19 Page 2 of 3 PageID #:1374



                              BAILEY & GLASSER LLP
                              1055 Thomas Jefferson Street, NW, Suite 540
                              Washington, DC 20007
                              Telephone: (202) 463-2101
                              Facsimile: (202) 463-2103
                              pmuench@baileyglasser.com
                              gporter@baileyglasser.com
                              rjenny@baileyglasser.com

                              Attorneys for Plaintiff




                                      2
   Case: 1:17-cv-04983 Document #: 101 Filed: 05/10/19 Page 3 of 3 PageID #:1375



                               CERTIFICATE OF SERVICE

      I hereby certify that on this 10th day of May 2019, a copy of the foregoing was served

using the Court’s CM/ECF system upon Defendant’s counsel:

Lars C. Golumbic
Andrew Salek-Raham
GROOM LAW GROUP, CHARTERED
1701 Pennsylvania Avenue NW
Washington, DC 20006
Telephone: (202) 861-6615
Facsimile: (202) 659-4503
E-Mail: lgolumbic@groom.com
E-Mail: asalek-raham@groom.com

Bradford D. Roth
Daniel Broderick Jr.
Brendan R. Youngblood
CASSIDAY SCHADE LLP
222 West Adams Street
Chicago, IL 60606
Telephone: (312) 641-3100
Facsimile: (312) 444-1669
E-Mail: broth@cassiday.com
E-Mail: dbroder@cassiday.com

E-Mail: byoungblood@cassiday.com
Counsel for Defendant

                                                   /s/ Patrick O. Muench
                                                   Patrick O. Muench (IL #6290298)
                                                   BAILEY & GLASSER LLP
                                                   1055 Thomas Jefferson Street, NW, Suite 540
                                                   Washington, DC 20007
                                                   Telephone: (202) 463-2101
                                                   Facsimile: (202) 463-2103
                                                   pmuench@baileyglasser.com

                                                   Attorneys for Plaintiff
